DAVIDSON, Judge.
The opinion delivered in this case on the 23rd day of October, 1957, dismissing the appeal for the want of a sentence, is hereby withdrawn and the appeal reinstated.
This is a conviction for driving a motor vehicle while under the influence of intoxicating liquor, with punishment assessed at a fine of $100 and sixty days’ confinement in jail.
The record is before us without a statement of facts or bills of exception, without which' — all proceedings appearing to be regular — nothing is presented for review.
The judgment of the trial court is affirmed.